                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

TENNESSEE VALLEY PAINTERS                             )
HEALTH FUND,                                          )
                                                      )       Civil Action No. ___________
        Plaintiff,                                    )
                                                      )
v.                                                    )
                                                      )
THOMAS INDUSTRIAL COATINGS,                           )
INCORPORATED,                                         )
                                                      )
        Defendant.                                    )

                                          COMPLAINT

        Tennessee Valley Painters Health Fund (Plaintiff), complaining of Thomas Industrial

Coatings, Incorporated (Defendant) alleges as follows:

        1.      This action is brought and maintained in accordance with the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., and is a civil action to obtain

equitable relief in the form of an injunction requiring compliance with 29 U.S.C. § 1145 (Section

515 of ERISA) and liquidated damages owed by Defendant under policies of Plaintiff.

Jurisdiction is premised upon 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

        2.      Venue is based on 29 U.S.C. § 1132(e)(2) as Plaintiff is an employee welfare

benefit plan as that term is defined in ERISA at 29 U.S.C. §1002 (1), and in that Plaintiff is

administered in this judicial district through Southern Benefit Administrators, Incorporated of

Goodlettsville, Tennessee.

        3.      The Plaintiff is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements. All principal and income

from such contributions and investments thereof is held and used for the exclusive purpose of



{000889/18559/00461727.DOCX / Ver.1}              1
       Case 3:18-cv-01303 Document 1 Filed 11/20/18 Page 1 of 4 PageID #: 1
providing health and welfare benefits to participants and beneficiaries of the Plaintiff after paying

administrative and other reasonable expenses.

        4.      Defendant is an employer and a party in interest as those terms are defined in

ERISA at 29 U.S.C. §§ 1002(5) and 1002(14)(c).

        5.      During all pertinent times, Defendant was a party to a collective bargaining

agreement requiring payment of contributions to the Plaintiff on behalf of covered employees.

Defendant was bound by the provisions of the trust agreement which created the Plaintiff and

policies promulgated by Plaintiff about payment of the contributions.

        6.      Plaintiff operates on the basis of an employer self-reporting payment system

whereby participating employers such as Defendant identify those employees for whom

contributions are owed, identify the weeks worked by the covered employees, and based upon

employee work history reported, the employers make contributions and payments to the Plaintiff.

        7.      The collective bargaining agreement and trust agreements require prompt payment

of all such contributions, failing which a delinquent employer may be assessed with attorney’s fees

and other fees for late payment, plus interest on unpaid contributions. Plaintiff operates pursuant

to written procedures which authorize the entry of a judgment against an employer for

contributions owed to include by mandate of the Court the greater of a doubling of the interest or

liquidated damages based upon unpaid contributions in the amount of twenty percent (20%), all as

allowed by 29 U.S.C. §§ 1132(g)(2)(C)(i) and (ii).

        8.      Section 306(a) of the Multiemployer Pension Plan Amendments Act of 1980,

adding Section 515 of ERISA, 29 U.S.C. § 1145, provides that every employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of the




{000889/18559/00461727.DOCX / Ver.1}             2
       Case 3:18-cv-01303 Document 1 Filed 11/20/18 Page 2 of 4 PageID #: 2
collective bargaining agreement shall, to the extent not inconsistent with law, make contributions

in accordance with the terms and conditions of such plan or such agreement.

        9.       Defendant has breached the above-referenced provisions of ERISA, the collective

bargaining agreement, and the policies of Plaintiff, such breach occurring by virtue of Defendant

failing to timely pay the contributions and interest due thereon and having failed to timely submit

reports with the employee work history for employees. As a consequence, Defendant owes

Plaintiff liquidated damages which have not been paid.

        10.      Despite demand by the Plaintiff that Defendant timely perform its statutory and

contractual and trust obligations with respect to making timely contributions, Defendant has

neglected and refused to do so, and currently owes liquidated damages on the untimely paid

contributions.

        11.      The failure of Defendant to timely pay contributions on behalf of its employees will

cause Plaintiff’s participants who are employees of Defendant to suffer irreparable harm through

the loss of benefits; further, employer delinquencies such as those of Defendant adversely affect

and impact upon the financial integrity of the Plaintiff, and the failure to timely pay will cause the

Plaintiff to lose the benefit of interest income that it would otherwise earn and will cause the

Plaintiff to incur additional administrative expenses in connection with the remedying of the

delinquencies of Defendant.

        12.      Copies of this Complaint will be served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail in accordance with the provisions of ERISA Section

502(h), 29 U.S.C. § 1132(h).




{000889/18559/00461727.DOCX / Ver.1}              3

       Case 3:18-cv-01303 Document 1 Filed 11/20/18 Page 3 of 4 PageID #: 3
        WHEREFORE, Plaintiff requests the following relief:

        (a)      A permanent injunction enjoining Defendant from violating the provisions of

ERISA, the collective bargaining agreement, and the trust agreement requiring timely payment of

contributions.

        (b)      A judgment against Defendant in favor of Plaintiff for all sums that are owed as of

the date of the judgment plus the greater of double interest or single interest plus liquidated

damages and all attorney fees and costs incurred in connection with this action.

        (c)      For such further or different relief as the Court may deem proper or just.

                                                       Respectfully submitted,


                                                        /s/ R. Jan Jennings________________
                                                       R. Jan Jennings, BPR No. 1536
                                                       Karla M. Campbell, BPR No. 27132
                                                       Branstetter, Stranch & Jennings, PLLC
                                                       The Freedom Center
                                                       223 Rosa L. Parks Avenue, Suite 200
                                                       Nashville, TN 37203
                                                       Tel. (615) 254-8801
                                                       Email: janj@bsjfirm.com
                                                       Email: karlac@bsjfirm.com




{000889/18559/00461727.DOCX / Ver.1}              4

       Case 3:18-cv-01303 Document 1 Filed 11/20/18 Page 4 of 4 PageID #: 4
